 Case 1:17-cv-06127-ILG-ST Document 78 Filed 07/08/20 Page 1 of 3 PageID #: 1117




William Cafaro, Esq.
Partner
                                     WC
                                      LAW OFFICES OF
                                      WILLIAM CAFARO
                                                                                        Louis M. Leon, Esq.
                                                                                                  Associate
ADMITTED IN NY, CA, MD & TX
                                            108 West 39th Street, Suite 602                  ADMITTED IN NY
Email: bcafaro@cafaroesq.com                 New York, New York 10018             Email: lleon@cafaroesq.com
                                              Telephone: 212.583.7400
Amit Kumar, Esq.                               Facsimile: 212.583.7401
                                                                                     Matthew S. Blum, Esq.
                                                 www.cafaroesq.com
Managing Attorney                                                                              Of Counsel
ADMITTED IN NY & NJ                                                                           ADMITTED IN NY
Email: akumar@cafaroesq.com                                                       Email: ablum@cafroesq.com

Andrew S. Buzin, Esq.                                                              Deena L. Buchanan, Esq.
Of Counsel                                                                                     Of Counsel
ADMITTED IN NY, FL & DC                                                                  ADMITTED IN NM & NJ




                                                               July 8, 2020
  Via ECF
  Hon. Steven L. Tiscione, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                               Re:   Chincha v. Patel
                                     Case No.: 17-cv-06127-ILG-ST
   Your Honor:

          This firm represents Plaintiff Carlos Chincha in the above-referenced action. We write in
  strong opposition to Defendant’s request for an extension of time to file his opposition to our motion
  for reconsideration, which was filed on June 30, 2020. As the Court knows, Plaintiff’s motion for
  reconsideration arises out of an Order awarding fees and costs against defense counsel, Jason
  Mizrahi, and striking Plaintiffs’ deposition due to Mr. Mizrahi’s deplorable behavior during
  Plaintiff’s deposition which was held on April 23, 2020, including but not limited to tampering with
  microphones which altered the transcript and lying to the Court. On June 25, 2020, Mr. Mizrahi
  asked the Court to extend Defendant’s deadline to file an opposition to the motion for reconsideration
  to July 10, 2020. Now, he asks the Court for more time. His reasons are patently misleading.

          When Mr. Mizrahi reached out to me today, he claimed that he needed an extension of time
  due to the July 4th weekend and “back-to-back mediations.” See Exhibit 1. I responded that we
  opposed his request, stressing that he had previously agreed to the July 10, 2020 deadline. Id. I
  further mentioned that the July 4th weekend and his upcoming mediations should not prevent him
  from filing his opposition because he had known about the July 10th deadline for several days. Id.

         Over an hour after I told him that we opposed his request, he came up with yet another
  excuse. According to Mr. Mizrahi, he was/is waiting for a time-stamped copy of Plaintiff’s
  deposition transcript, which apparently is “located on a laptop that has been confiscated by the TSA”
  and which is expected to be returned to the Court Reporter by the end of July 10, 2020. See Exhibit

                                                          1
Case 1:17-cv-06127-ILG-ST Document 78 Filed 07/08/20 Page 2 of 3 PageID #: 1118




2. Naturally, I criticized Mr. Mizrahi for hiding this from me, especially during motion practice
related to Mr. Mizrahi’s brazen dishonesty to the Court and the undersigned. Id. I then asked him
to advise me of any other reason he could think of for needing the extension of time. Id. He
confirmed that none existed. Id. We subsequently scheduled to speak on the phone in 10-15 minutes.

        In the interim, I spoke with Andrew Zampella from US Legal - the Court Reporting Company
that handled Plaintiff’s deposition - who confirmed that Mr. Mizrahi had just today requested a time-
stamped copy of the transcript and that it would not be available until at least late Friday afternoon.
He further confirmed that the time-stamped copy of the transcript would only show digital
stamps of when the Court Reporter took down testimony/statements that she heard, but would
logically not reflect anything for testimony/statements that she didn’t hear. After this call, I
emailed Mr. Zampella memorializing our conversation, and he acknowledged that my summary was
entirely accurate. See Exhibit 3.

       A few minutes later, I spoke to Mr. Mizrahi who conceded that this morning was the first
time he made the request for the time-stamped copy of the transcript and claimed that it would arrive
over the weekend. See Exhibit 4. I reminded Mr. Mizrahi that at the May 26, 2020 discovery Your
Honor stated that a time-stamped copy of the transcript was not probative because it wouldn’t show
where testimony had been excluded due to him tampering with the microphones:

       MR. MIZRAHI: The transcript is time stamped. You can look through the exact --
       the transcript. Everything that was taken down, was taken down in note -- in noted
       times.

       THE COURT: Look, I haven't seen the whole transcript –

       MR. MIZRAHI: Which means -- which means –

       THE COURT: -- and I can't download it. However, the parts that I've seen have –

       MR. MIZRAHI: Which means -- which means that -- which means that any gaps in
       the transcript would have been missing within those time stamped gaps. So Mr. Leon
       is suggesting that there are entire paragraphs, or that entire statements –

       THE COURT: But the problem is not there's a gap in the transcript in the sense that
       the court reporter has a gap. The problem is, if you cut off somebody's mic, it's not
       being translated and it's not being transcribed. So there's not going to be a gap in the
       actual timing of the recording, because -- unless you were muting the court reporter,
       that's going to be the same. The problem is if you're muting and unmuting other
       people, then their statements are not being heard on the record, and I -- you know,
       the limited part of the transcript I've seen has numerous instances where somebody
       says, I can't hear; I'm being muted.

       See Exhibit 5, 22:11-23:10. Mr. Mizrahi conveniently replied that he did not recall what the
Court had said. Accordingly, we reiterated that we opposed his request for an extension of time.




                                                  2
Case 1:17-cv-06127-ILG-ST Document 78 Filed 07/08/20 Page 3 of 3 PageID #: 1119




        Mr. Mizrahi is grasping at straws and once again hoping to mislead the Court. Mr. Mizrahi
agreed to this Friday’s deadline, well before the July 4th weekend and scheduling his mediations.
Despite insinuating to the Court that he already had a time-stamped copy of the transcript and that it
disproved our allegations against him, it appears that he only requested it today. What’s worse, he
made his delayed request hoping to extend the July 10, 2020 deadline, even though the Court
left clear that it is not relevant. Since the time-stamped copy of the transcript adds nothing to the
motion for reconsideration and will only further delay this case, which is precisely what Mr. Mizrahi
wants, we ask that the Court deny his request in its entirety.

        We also ask the Court to limit Mr. Mizrahi’ opposition to the motion for reconsideration to
no more than three pages, as he has a history of greatly surpassing page limits set forth in Your
Honor’s Individual Rules. Indeed, last April, Mr. Mizrahi filed an unnecessary, seven-page
opposition to Plaintiff’s simple Motion for Protective Order. [DE 55]. Not only did this opposition
gratuitously regurgitate irrelevant disputes between counsel, Mr. Mizrahi did not bother asking the
Court for permission to do so. Id.

       If the Court decides to grant Mr. Mizrahi’s request, we ask that the deadline to file our
opposition to Defendant’s motion for reconsideration be extended by the same length of time.


                                              Respectfully submitted,
                                              LAW OFFICES OF WILLIAM CAFARO

                                              _______/s/_____________________
                                              Louis M. Leon (LL 2057)

To: All Counsel via ECF




                                                  3
